Case 21-00833-5-JNC         Doc 26 Filed 04/13/21 Entered 04/13/21 11:36:56               Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

 IN RE:                                                )
                                                       )
 PLATINUM CORRAL, L.L.C.,                              )       Case No. 21-00833-5-JNC
                                                       )       Chapter 11
                                  Debtors.             )

                               NOTICE OF APPEARANCE AND
                                 REQUEST FOR NOTICES

        Please take notice that the undersigned counsel hereby enters an appearance on behalf of

 LBC2 Trust, pursuant to 11 U.S.C. § 342 and Federal Rules of Bankruptcy Procedure 2002,

 3017(a), and 9010, and requests that her name be added to the mailing list maintained by the

 Clerk in the above-referenced case so that all notices in this case or any proceeding herein be

 given to and served upon the undersigned counsel at the address set forth below. Please take

 further notice that the submission of this Notice and Request constitutes only a special

 appearance and is not to be deemed a consent to or waiver of the right to challenge the

 jurisdiction of the Bankruptcy Court in this case, including, without limitation, the jurisdiction of

 the Court to adjudicate non-core matters or the waiver of right to jury trial, all of which LBC2

 Trust reserves without prejudice.

        This the 13th day of April, 2021.

                                       /s/ Pamela W, McAfee
                                       Pamela W. McAfee
                                       NC State Bar No. 21096
                                       ELLIS & WINTERS LLP
                                       Post Office Box 33550
                                       Raleigh, North Carolina 27636
                                       Telephone:    (919) 865-7000
                                       Facsimile:    (919) 865-7010
                                       pam.mcafee@elliswinters.com
                                       Counsel for LBC2 Trust
Case 21-00833-5-JNC        Doc 26 Filed 04/13/21 Entered 04/13/21 11:36:56           Page 2 of 2




                                 CERTIFICATE OF SERVICE


        I, Pamela W. McAfee, of ELLIS & WINTERS LLP, hereby certify:

        That I am, and at all times hereinafter-mentioned was, more than eighteen (18) years of
 age;

       That on the 13th day of April, 2021, copies of the foregoing Notice of Appearance and
 Request for Notices was served upon the following parties by First Class Mail, postage prepaid:

        Gerald A. Jeutter, Jr.
        Anna B. Osterhout
        Smith Anderson, LLP
        P.O. Box 2611
        Raleigh, NC 27601-2611
        jjeutter@smithlaw.com
        aosterhout@smithlaw.com
        Counsel for the Debtors

        Platinum Corral, L.L.C.
        521 New Bridge St.
        Jacksonville, NC 28540-5430

 and to all other parties receiving notices via the Court’s CM/ECF system.

        I certify under penalty of perjury that the foregoing is true and correct.

        This the 13th day of April, 2021.


                                       /s/ Pamela W. McAfee
                                       Pamela W. McAfee
                                       NC State Bar No. 21096
                                       ELLIS & WINTERS LLP
                                       Post Office Box 33550
                                       Raleigh, North Carolina 27636
                                       Telephone:    (919) 865-7000
                                       Facsimile:    (919) 865-7010
                                       pam.mcafee@elliswinters.com
                                       Counsel for LBC2 Trust




                                                  2
